United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                        October 16, 2002

                                                Before
                       Honorable WILLIAM J. BAUER, Circuit Judge
                       Honorable ILANA DIAMOND ROVNER, Circuit Judge
                       Honorable DIANE P. WOOD, Circuit Judge
No. 99-3623


UNITED STATES OF AMERICA,                                     ] Appeal from the United States
                                                              ] District Court for the Northern
                              Plaintiff-Appellee,             ] District of Illinois, Eastern Division
                                                              ]
                              v.                              ]
                                                              ] No. 97 CR 63
TERRY YOUNG,                                                  ]
                                                              ] George W. Lindberg,
                              Defendant-Appellant.            ] Judge.

                                            ORDER

        On consideration of the petition for rehearing filed by defendant appellant on September
20, 2002, and the answer thereto filed by the government on October 7, 2002, all of the judges on
the original panel have voted to deny the petition. Accordingly,

     IT IS HEREBY ORDERED that the petition for rehearing be, and the same is hereby
DENIED.


       On its own motion, the court hereby AMENDS its opinion of August 29, 2002, as
follows:

       On page 23, first full paragraph, line 4, “finding” shall be replaced with “find”;

      On page 41, line 7, “Cox” shall be replaced with “Young,” and on the same page, line 8,
“Young” shall be replaced with “Cox”;

       On page 52, first full paragraph, line 14, “to be harmless” shall be deleted and replaced
with “not to constitute plain error”.

       SO ORDERED.